DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s argument and amendment 4/22/2021.  The Examiner’s found applicant’s argument is persuasive, claims 1-21 are allowed accordingly,
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Terrence M. Wyles, Esq. on 4/26/2021.
The application has been amended as follows: 
Cancel the non-elected claims 22-24.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
an improved waterproofing membrane for use in building construction having electrically-conductive layer is deposited on one surface by VMD consisting of a metallic coating and said metallic coating has an optical thickness of greater than or equal to 125 Angstroms and aid metallic coating has a surface conductivity of less than or equal to 5 ohms/square; and safe-to-fasten features adapted to facilitate attachment of said improved waterproofing membrane to a building 
an optical thickness of greater than or equal to 125 Angstroms and said metallic coating has a surface conductivity of less than or equal to 5 ohms/square, or said electrically-conductive layer comprised of a discrete metalized PET film or a thin metal foil and said discrete metalized PET film is adhesively bonded to said HDPE backing membrane, the thickness of said discrete metalized PET film is approximately 1 mil and said discrete metalized PET film's surface conductivity is less than or equal to 5 ohms/square; whereby said improved polymer backing membrane has an intrinsic leak-detection capability that is readable by an external electronic readout device, as recited in the independent claim 14;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

April 27, 2021